Citation Nr: 0104268	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, encompassing degenerative arthritis of the right 
glenohumeral and acromioclavicular joint spaces.

2.  Entitlement to an effective date prior to March 5, 1997 
for the grants of service connection for post-traumatic 
stress disorder (PTSD), a shell fragment wound scar of the 
right posterior chest wall, and a fractured right tenth rib.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in July 1998 and February 1999.  

The veteran's claims on appeal also initially included 
entitlement to service connection for left leg abrasions, a 
left hand puncture wound, and a left fifth finger laceration; 
and entitlement to a higher initial evaluation for PTSD.  
However, the veteran withdrew his claims for service 
connection during his September 1999 VA hearing and indicated 
agreement with the assigned evaluation of 50 percent for his 
PTSD in an April 2000 submission.  See 38 C.F.R. § 20.204 
(2000).  Also, the veteran initiated an appeal of the RO's 
August 1999 denial of service connection for bilateral 
sensorineural hearing loss and tinnitus, but these benefits 
were subsequently granted in a March 2000 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not support a causal 
relationship between a current right shoulder disorder, 
encompassing degenerative arthritis of the right glenohumeral 
and acromioclavicular joint spaces, and service; also, this 
disease was not manifested within one year following 
separation from service.

3.  In administrative decisions issued in October 1968 and 
August 1976, the RO determined that the veteran's December 
1956 discharge was not under conditions other than 
dishonorable.

4.  The veteran's application for an upgraded discharge 
status was signed on March 3, 1997, although the copy of this 
document included in the claims file does not include a 
receipt date stamp from the service department.

5.  In a decision issued in September 1997, the United States 
Army Board for Correction of Military Records upgraded the 
veteran's discharge status to a general discharge.

6.  The veteran's subsequent application for entitlement to 
service connection for PTSD, a shell fragment wound scar of 
the right posterior chest wall, and a fractured right tenth 
rib was received by the RO on October 15, 1997.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, encompassing degenerative 
arthritis of the right glenohumeral and acromioclavicular 
joint spaces, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1112, 1131, 1137, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for entitlement to an effective date prior 
to March 5, 1997 for the grants of service connection for 
PTSD, a shell fragment wound scar of the right posterior 
chest wall, and a fractured right tenth rib have not been 
met.  38 U.S.C.A. §§ 1154, 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  
Specifically, the veteran has been afforded comprehensive VA 
examinations, and the Board is not aware of any relevant 
medical evidence that is not currently included in the claims 
file.

I.  Entitlement to service connection for a right shoulder 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2000).

In Collette v. Brown, 82 F.3d 389 (1996), the Federal Circuit 
set forth a three-step sequential analysis for applying 38 
U.S.C.A. § 1154(b), for combat veterans.  First, it must be 
determined whether the veteran submitted satisfactory lay or 
other evidence of service incurrence of an injury or disease.  
This requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be "consistent 
with the circumstances, conditions, or hardships of such 
service."  If both of these steps are satisfied, then a 
factual presumption arises that the veteran's alleged disease 
or injury was incurred or aggravated in service; this 
presumption may only be rebutted with clear and convincing 
evidence.  However, even if these steps are met, the veteran 
must still satisfy the nexus requirement by presenting 
competent medical evidence that a current disability is 
related to service.  Kessel v. West, 13 Vet. App. 9 (1999) 
(en banc); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board has reviewed the veteran's service medical records 
and observes that he sustained shell fragment wounds to the 
chest wall and the right arm in June 1953.  These records, 
including the report of his December 1956 separation 
examination, are entirely negative for arthritis of the right 
shoulder.  The Board does observe that service connection is 
currently in effect for a shell fragment wound scar of the 
right mid-back, distal to the inferior angle of the right 
scapula, and a fractured tenth rib.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  Thus, while the veteran's statements 
regarding his right shoulder injury in service appear 
credible and consistent with the circumstances of his well-
documented combat service, it must be noted however that the 
provisions of 38 U.S.C.A. § 1154 address the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  The above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. at 524 (1996).

During an October 1968 VA examination, the veteran reported 
pain in the posterior right shoulder during the winter and/or 
damp weather.  However, x-rays revealed a normal right 
shoulder, and no pertinent diagnosis was rendered.

The first medical evidence of record confirming a current 
right shoulder disorder is the report of the veteran's May 
1998 VA bones examination, during which he argued that shell 
fragments from service got caught under the right shoulder 
blade.  The examination revealed right shoulder strain, and 
subsequent x-rays showed degenerative arthritis of the right 
shoulder, with degenerative changes involving the right 
acromioclavicular joint and the glenohumeral joint spaces.

During his September 1999 VA hearing, the veteran reasserted 
his contention that, during service, a shrapnel wound pierced 
his right side and lodged in the shoulder area.  He indicated 
that this injury resulted in loss of control of his right 
hand.

In October 1999, the veteran underwent a VA orthopedic 
examination for the purpose of determining the nature and 
etiology of his current right shoulder disorder, and the 
report of this examination reflects that the examiner had an 
opportunity to review the veteran's claims file.  The 
examiner noted the veteran's history of wounds just inferior 
to the right scapula and the right arm, as well as his prior 
work as a welder and as a window washer.  X-rays were noted 
as showing moderately advanced degenerative arthritis of the 
right shoulder, degenerative arthritis of the right 
acromioclavicular joint, and inferior osteophyte formation.  
The examiner indicated that this diagnosis was "unrelated" 
to the veteran's gunshot wound of the right chest wall and 
specified that such symptoms as limitation of motion and 
fatigability of the right shoulder were not related to the 
gunshot wound.  

The veteran also underwent a VA neurological examination in 
October 1999, and this examiner also had an opportunity to 
review the claims file.  During the examination, the veteran 
reported that a 1.75 pound piece of shrapnel went under his 
right shoulder blade and had to be surgically removed.  The 
examination was largely unremarkable, except for sluggish 
reflexes in the arms.  In rendering an assessment, the 
examiner noted that there was "nothing to suggest any kind 
of nerve injury to the right arm or shoulder" and no 
evidence of the reported 1.75 pound shrapnel fragment.  In 
summary, the examiner found "nothing on the examination or 
my review of the records to suggest any neurological 
impairment secondary to the injury of June 1953 while on 
active duty."

In this case, the Board acknowledges that the veteran did 
sustain a shrapnel wound distal to the right scapula area 
during service, but the medical evidence of record does not 
support a causal relationship between the veteran's current 
right shoulder disorder and service.  Indeed, the reports of 
the veteran's October 1999 VA orthopedic and neurological 
examinations specifically indicate the absence of such a 
causal relationship.  There is also no evidence of arthritis 
within one year following separation from service.  The only 
other evidence of record supporting the veteran's claim is 
his own lay opinion, as articulated in the testimony from his 
September 1999 VA hearing.  However, the veteran has not been 
shown to possess the medical expertise needed to render a 
competent opinion regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a right shoulder 
disorder, encompassing degenerative arthritis of the right 
glenohumeral and acromioclavicular joint spaces, and his 
claim must therefore be denied.  In reaching this decision, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

II.  Entitlement to an effective date prior to March 5, 1997 
for the grants of
service connection for PTSD, a shell fragment wound scar of 
the 
right posterior chest wall, and a fractured right tenth rib

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  

In cases where entitlement is established because of the 
correction, change, or modification of a military record, or 
of a discharge or dismissal, by a competent military, naval, 
or air authority, the award will be effective from the latest 
of these dates: (1) the date the application for change, 
correction, or modification was filed with the service 
department, in either an original or a disallowed claim; (2) 
the date of receipt if the claim was disallowed; or (3) one 
year prior to the date of reopening of the disallowed claim.  
38 C.F.R. § 3.400(g) (2000).

The Board has reviewed the relevant evidence in this case and 
observes that the veteran first applied for service 
connection for shell fragment wounds of the right arm, face, 
and lower back in September 1968.  In October 1968, the RO 
issued an administrative decision confirming the 
determination that the veteran's separation from service was 
for willful and persistent misconduct and under dishonorable 
conditions.  In April 1976, the veteran applied for service 
connection for a right-sided back injury, and, in an August 
1976 administrative, decision, the RO found no basis for 
revising the prior administrative decision.

The veteran's next action on this matter of record came in 
March 1997; the claims file contains a photocopy of an 
application for a military records correction that contains 
no receipt date stamp but was signed by the veteran on March 
3, 1997.  Subsequently, in a decision issued on September 24, 
1997, the United States Army Board for Correction of Military 
Records determined that the veteran should be issued a 
General Discharge certificate.  This upgrade in the character 
of the veteran's discharge ensured his eligibility for 
service-connected disability compensation.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  

Subsequently, on October 15, 1997, the Board received the 
veteran's application for service connection for PTSD, a 
shell fragment wound scar of the right posterior chest wall, 
and a fractured right tenth rib.  Service connection was 
granted for these disabilities in a July 1998 rating 
decision, and the grants of service connection were initially 
effectuated as of September 24, 1997.  However, in the 
appealed February 1999 rating decision, the effective date of 
these grants of service connection was changed to March 5, 
1997.  The RO indicated that this date was chosen because the 
veteran's application for upgraded discharge status was dated 
on March 3, 1997, and a two-day mail transit period was 
presumed.  The Board would point out that the determination 
of whether March 3 or March 5 is the appropriate effective 
date does not affect the veteran's actual benefit payments 
because, regardless of VA regulations concerning effective 
dates of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  38 
C.F.R. § 3.31 (2000).

The Board has considered the veteran's argument that an 
earlier effective date is in order for the grants of service 
connection for PTSD, a shell fragment wound scar of the right 
posterior chest wall, and a fractured right tenth rib because 
he was discharged from service in December 1956.  However, 
under 38 C.F.R. § 3.400(g) (2000), the award may only be 
effective of the latest of the following dates: the date the 
application for change, correction, or modification was filed 
with the service department, in either an original or a 
disallowed claim; the date of receipt if the claim was 
disallowed; or one year prior to the date of reopening of the 
disallowed claim.  In this case, the veteran's initial 
applications for service connection were received in 
September 1968 and April 1976, while his application for an 
upgraded discharge status was submitted in March 1997.  His 
reopened VA claim was received in October 1997.

As the March 1997 date is the latest of the dates set forth 
under 38 C.F.R. § 3.400(g) (2000), the Board finds no basis 
for an effective date prior to March 5, 1997 for the grants 
of service connection for PTSD, a shell fragment wound scar 
of the right posterior chest wall, and a fractured right 
tenth rib.  Therefore, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date.  
Again, the Board acknowledges the VA's statutory requirement 
to resolve the benefit of any doubt in the claimant's favor, 
but no such doubt exists in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for a right 
shoulder disorder, encompassing degenerative arthritis of the 
right glenohumeral and acromioclavicular joint spaces, is 
denied.

The claim of entitlement to an effective date prior to March 
5, 1997 for the grants of service connection for PTSD, a 
shell fragment wound scar of the right posterior chest wall, 
and a fractured right tenth rib is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

